Citation Nr: 1752419	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  11-08 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to November 14, 2011, and in excess of 30 percent thereafter for coronary artery disease (CAD) with ischemic heart disease.  

2.  Entitlement to a rating in excess of 30 percent prior to September 23, 2011, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicide agents, or as secondary to service-connected CAD with ischemic heart disease, PTSD, and/or diabetes mellitus, type II, with proteinuria, to include medications taken for such disabilities. 

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to exposure to herbicide agents, or as secondary to service-connected diabetes mellitus, type II, with proteinuria. 

5.  Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents, or as secondary to service-connected CAD with ischemic heart disease, PTSD, and/or diabetes mellitus, type II, with proteinuria. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1964 to April 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.   

In August 2014, the case was remanded in order to afford the Veteran his requested Board hearing.  Thereafter, in September 2015, he testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.  

In September 2017 and November 2017, the Veteran submitted an Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ) in which he claimed service connection for peripheral vascular disease and a left knee disorder, respectively.  Such issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017). 

CAD with Ischemic Heart Disease

With regard to the Veteran's claim for an increased rating for CAD with ischemic heart disease, he last underwent a VA examinations in November 2011 so as to determine the nature and severity of such disability.  

In this regard, the November 2011 VA examiner found that the Veteran could perform at level 10 METs.  Additionally, the Veteran indicated that his last stress test was in 2005.  He also reported that he was able to do light work around the house and yard, operated a riding mower and could use a weed whacker, experienced symptoms of asthma with heavy lifting, could walk a mile at a moderate pace without symptoms, and could do anything he wanted related to activities.  However, at his September 2015 Board hearing, the Veteran reported additional heart symptomatology that were not recorded by the November 2011 examiner and that he had previously denied.  In this regard, he reported that he could not lift anything as it resulted in pain and soreness in his upper chest area, he became sweaty and experienced chest pain whenever he attempted to exert himself, became fatigued/short of breath with prolonged walking or any type of extended physical activity, and did not have the same energy that he used to. 

Consequently, as such suggests that the Veteran's CAD with ischemic heart disease symptomatology may have increased in severity since the November 2011 VA examination, a remand is necessary in order to schedule him for appropriate VA examinations in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

PTSD

The record reflects that, while the Veteran's appeal for an increased rating for his PTSD was pending at the Board, the AOJ afforded him a VA examination addressing such disability in November 2017.  Furthermore, as will be noted below, the AOJ has likewise obtained VA treatment records dated through November 2017, which are relevant to such claim.  While the AOJ denied a rating in excess of 70 percent for PTSD in a November 2017 rating decision, the AOJ did not consider the VA treatment records.  Furthermore, the AOJ has not considered the examination report in connection with the Veteran's appeal.  Consequently, a remand is necessary in order for the AOJ to consider such evidence in the first instance.  38 C.F.R. § 19.31(b)(1).

Erectile Dysfunction, Peripheral Neuropathy, and Hypertension

At his September 2015 Board hearing, the Veteran contended that he has erectile dysfunction, peripheral neuropathy, and hypertension as a result of his exposure to herbicide agents coincident with his in the Republic of Vietnam.  He further contended that, in the alternative, his erectile dysfunction was secondary to the medications taken for his service-connected CAD with ischemic heart disease, PTSD, and/or diabetes mellitus, type II, with proteinuria; his peripheral neuropathy was secondary to his service-connected diabetes mellitus, type II, with proteinuria; and his hypertension was secondary to his service-connected CAD with ischemic heart disease, PTSD, and/or diabetes mellitus, type II, with proteinuria.  

Exposure to Herbicide Agents 

The record reflects that the Veteran served in Vietnam from October 1965 to October 1966.  Thus, he is presumed to have been exposed to herbicide agents coincident with such service. 

With respect to the Veteran's erectile dysfunction, a September 2010 VA examination report reflects that he reported that such disorder began in 2000; that developed slowly over time and he had never taken any medication.  The examiner noted a diagnosis of erectile dysfunction of unknown etiology. 

With respect to the Veteran's peripheral neuropathy, a September 2010 VA examination report reflects that he reported that such disorder began in 1968.  He further indicated that, ever since he returned from Vietnam, he would develop a pins and needles feeling from his neck down to his waist and arms whenever he got upset, which lasted a few minutes, but he had been tested for neuropathy with negative results.  The examiner found no clinical evidence of peripheral neuropathy, and noted that such was likely hyperventilation with stress.  Additionally, the Veteran's VA treatment records throughout the appeal period are negative for any treatment or diagnosis referable to peripheral neuropathy.  However, at his September 2015 Board hearing, the Veteran competently testified that he had suffered from peripheral neuropathy for approximately 15 years, with symptoms such as tingling and burning in his knuckles, tingling and numbness from the waist up, and weakness when he walks, and such symptoms had recently gotten worse.     

With respect to the Veteran's hypertension, a September 2010 VA examination report reflects that he reported that such disorder began in 1977 when it was discovered on a DOT physical and he was placed on medication.  He further reported that, over the years, his medication had increased.  The examiner noted a diagnosis of hypertension since 1975, and continuous medication was required for the control. 

In this regard, the Board notes that none of the VA examination reports of record address whether the Veteran's erectile dysfunction, claimed peripheral neuropathy, and/or hypertension are related to his presumed exposure to herbicide agents while serving in Vietnam.  

Therefore, the Board finds that the Veteran should be afforded a VA examination to determine whether the Veteran has peripheral neuropathy and, if so, whether such, as well as his diagnosed erectile dysfunction and hypertension, are related to his presumed exposure to herbicides while serving in Vietnam.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006)).  

Secondary Service Connection 

With respect to the Veteran's erectile dysfunction, at his September 2015 Board hearing, he testified that he was informed that some of the side effects of the medications he was taking for his service-connected CAD with ischemic heart disease, PTSD, and/or diabetes mellitus, type II, with proteinuria, may include erectile dysfunction.  He further testified that the medications he was taking for such service-connected disabilities had definitely made his erectile dysfunction symptoms worse.  

With respect to the Veteran's peripheral neuropathy, at his September 2015 Board hearing, he testified that his diabetic treatment providers had indicated that he had diabetic peripheral neuropathy.  He further testified that, in regard to feeling weak when he walks, such symptom was not present prior to the onset of his service-connected diabetes mellitus, type II, with proteinuria.  

With respect to the Veteran's hypertension, at his September 2015 Board hearing, he testified that he experienced a lot of anxiety associated with his service-connected PTSD, and whenever he had a panic attack or felt anxious, he believed his blood pressure would spike.  He further testified that, after he experienced a heart attack associated with his service-connected CAD with ischemic heart disease, he believed his blood pressure spiked.  

In this regard, the September 2010 VA examination report reflects that the examiner found that the Veteran's erectile dysfunction and hypertension were not a complication of his diabetes mellitus, type II, with proteinuria.  As rationale for the opinions, the examiner reported that the Veteran's erectile dysfunction and hypertension developed many years before his diabetes mellitus, type II, with proteinuria, and such disorders had not gotten worse since his diabetes mellitus, type II, with proteinuria was diagnosed.  The examiner further found that the Veteran's erectile dysfunction and hypertension were not disorders that were worsened or increased by his diabetes mellitus, type II, with proteinuria.  However, the Board finds that, while the VA examiner addressed whether the Veteran's erectile dysfunction and hypertension were aggravated by his service-connected diabetes mellitus, type II, with proteinuria, she failed to provide well-reasoned rationales for the conclusions.  As such, an addendum opinion addressing the aggravation prong of secondary service connection is needed.  

Additionally, a January 2011 VA examination report reflects that the examiner found that the Veteran's hypertension was not caused by or a result of his service-connected CAD with ischemic heart disease.  As rationale for the opinion, the examiner reported that, according to the September 2010 VA examination report, the Veteran's heart disease first manifested in 2001 while his hypertension began in 1977.  The examiner indicated that, given that the Veteran's hypertension vastly preceded the onset of his coronary disease, it appeared impossible even in theory for the coronary artery disease to have been causal to his hypertension.  The examiner further indicated that, in any event, coronary artery disease and ischemic heart disease did not cause hypertension, although there was a well-known relationship in the reverse direction: hypertension was a well-known causal factor in the etiology of coronary artery disease.  The examiner concluded that there existed no plausible medical relationship which implicated coronary artery disease in the causation of hypertension; and, as such, the Veteran's hypertension was not caused by or a result of his service-connected CAD with ischemic heart disease.  However, while the VA examiner provided an opinion on causation, he failed to provide an opinion regarding aggravation.  As such, an addendum opinion addressing the aggravation prong of secondary service connection is needed.  

Furthermore, the Board notes that none of the evidence of record addresses whether the medications taken for the Veteran's service-connected CAD with ischemic heart disease, PTSD, and/or diabetes mellitus, type II, with proteinuria, caused or aggravated his erectile dysfunction; or whether his hypertension was caused or aggravated by his service-connected PTSD and/or diabetes mellitus, type II, with proteinuria.  Moreover, as the Veteran will be afforded a VA examination to determine whether he has peripheral neuropathy, as noted previously, if such is indeed diagnosed, an addendum opinion should also address whether such disorder was caused or aggravated by his service-connected diabetes mellitus, type II, with proteinuria.  Therefore, a remand is necessary in order to obtain addendum opinions that adequately address all of the Veteran's theories of entitlement.

TDIU 

The claim for entitlement to a TDIU is inextricably intertwined with the claims for increased ratings for the Veteran's CAD with ischemic heart disease and PTSD that are remanded herein.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  As such, consideration of the Veteran's TDIU claim must be deferred pending the outcome of the increased rating claims.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

All Claims

While the Veteran waived AOJ consideration of all evidence associated with the record since the issuance of the September 2012 supplemental statement of the case, which included VA treatment records dated through July 2015, at his September 2015 Board hearing, further evidence has since been received.  Specifically, VA treatment records dated through November 2017 have been associated with the record.  Consequently, in the readjudication of the Veteran's claims, the entirety of the evidence, to include such received after the issuance of the September 2012 supplemental statement of the case, which specifically includes VA treatment records dated through November 2017 and, as mentioned previously, the November 2017 VA PTSD examination.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected CAD with ischemic heart disease.  The record, to include a copy of this Remand, must be made available to, and be reviewed by, the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected CAD with ischemic heart disease.  

The examiner should describe the nature and severity of all manifestations of the Veteran's CAD with ischemic heart disease.  He or she should specifically assess the Veteran's workload in METs and provide an ejection fraction reading.  If a new stress test is contraindicated and/or interview-based MET data is provided in lieu of a stress test, please explain why.  The examiner should also address the impact such disorder has on the Veteran's occupational functioning.  

A rationale should be provided for any opinion offered.

2.  Afford the Veteran an appropriate VA examination to address the nature and etiology of any peripheral neuropathy found to be present.  The record, to include a copy of this Remand, should be made available to, and be reviewed by, the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should indicate whether the Veteran has a diagnosis of peripheral neuropathy in any of his extremities.

If peripheral neuropathy is diagnosed, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is related to the Veteran's service, to include his acknowledged exposure to herbicide agents.

If peripheral neuropathy is diagnosed, the examiner should also opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is caused or aggravated by his service-connected diabetes mellitus, type II, with proteinuria.  If aggravation is found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.  

In rendering such opinion, the examiner should consider the Veteran's September 2015 Board hearing testimony.  The examiner's report must include a complete rationale for all opinions expressed. 

3.  Forward the record to an appropriate medical professional so as to render the requested opinions regarding the etiology of the Veteran's erectile dysfunction and hypertension.  The record, to include a copy of this Remand, should be made available to, and be reviewed by, the examiner.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  Based on review of the record, the examiner should specifically offer an opinion to the following: 

Erectile Dysfunction 

Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's erectile dysfunction is related to his service, to include his acknowledged exposure to herbicide agents.

Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's erectile dysfunction is aggravated by the medication taken for his service-connected diabetes mellitus, type II, with proteinuria.  If aggravation is found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.  

Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's erectile dysfunction is caused or aggravated by the medication taken for his service-connected CAD with ischemic heart disease and/or PTSD.  If aggravation is found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.  

A rationale should be provided for any opinion offered.

Hypertension 

Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension is related to service, to include his acknowledged exposure to herbicide agents while serving in Vietnam. 

Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension is aggravated by his service-connected diabetes mellitus, type II, with proteinuria, and/or CAD with ischemic heart disease.  If aggravation is found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.  

Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension is caused or aggravated by his service-connected PTSD.  If aggravation is found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.  

A rationale should be provided for any opinion offered.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include such received after the issuance of the September 2012 supplemental statement of the case, which specifically includes VA treatment records dated through November 2017 and the November 2017 VA PTSD examination.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


